Mahoney, P. J. (dissenting).
Where a statute creates exemptions as to certain matters, under the principle of expressio unius est exclusio alterius, matters not mentioned are not within the exemption (McKinney’s Cons Laws of NY, Book 1, Statutes, § 240; Matter of Collins v National Aniline Div. Allied Chem. & Dye Corp., 8 AD2d 900; Matter of Kroll v Clausen, 74 NYS2d 21, affd 272 App Div 1005, affd 297 NY 698). Paragraph (2) of subdivision (a) of section 605 of the Tax Law imposes income tax liability on foreign domiciles who maintain a permanent place of abode within this State and spend in the aggregate more than 183 days of the taxable year in New York. The only designated exemption is for individuals in active service in the armed forces of the United States. Petitioner’s decedent’s involuntary stay in New York due to her illness does not come within the scope of the express exemption and, therefore, the tax must be assessed. Any inequity is for the Legislature to resolve.
It is true that the Tax Commission will not tax a foreign domiciliary who is assigned to his employer’s New York office for a fixed limited period after which the employee returns to his foreign permanent location even if the time spent in New York exceeds 183 days of the taxable year (20 NYCRR 102.2 [e]). But this administrative construction of the statutory term "permanent place of abode” does not impose an exception beyond that delineated by the Legislature. It merely represents a reasonable construction of a term in the statute which the Tax Commission is charged with administering (Tax Law, § 171), not a usurpation of the authority to enlarge exemptions from tax. Because petitioner’s decedent maintained an *256apartment in New York, the determination that she had a permanent place of abode within this State is justifiable and, therefore, controlling. Reliance on subdivision (e) of section 102.2 of title 20 of the Official Compilation of Codes, Rules and Regulations of the State of New York to expand exemption from income tax imposed by section 605 of the Tax Law is, therefore, inappropriate.
Finally, even though it may seem unfair to tax petitioner’s decedent in these circumstances, her maintenance of a New York apartment and her dwelling therein during the periods in which she was released from hospitalization, together with her use of medical services and facilities in New York, provide sufficient contacts with this State to support the imposition of tax.
Petitioner contends that decedent’s time spent in New York was involuntary on her part and should not be counted in determining whether she was a resident of New York for tax purposes. However, neither the statute nor the regulations contain the exception which the petitioner claims for the "involuntary presence” in the State of the decedent.
In Matter of Long Is. Light. Co. v State Tax Comm. (45 NY2d 529, 535), the court stated: "It first should be recognized that, subject to constitutional inhibitions, the Legislature has very nearly unconstrained authority in the design of taxing impositions. From another perspective, fairness and equity are not the principal criteria against which the validity of tax statutes is to be determined. Similarly, when equal protection claims are to be weighed the rule is elementary that in taxation, even more than in other fields, legislatures possess the greatest freedom in classification (Shapiro v City of New York, 32 NY2d 96, 103). Accordingly, it seldom suffices, and is often immaterial, in the resolution of tax controversies to demonstrate that in application a particular statute or regulation works even a flagrant unevenness. (Cf. Matter of Grace v New York State Tax Comm., 37 NY2d 193.)”
Tax deductions and exemptions depend upon clear statutory provisions therefor, and the burden is upon the taxpayer to establish a right to them (Matter of Grace v State Tax Comm., 37 NY2d 193; Matter of Central Off. Alarm Co. v State Tax Comm., 58 AD2d 162, mot for lv to app den 44 NY2d 642). Petitioner has failed to carry this burden. Moreover, the interpretation of a statute by the agency charged with the *257statute’s enforcement is entitled to great weight (Matter of Howard v Wyman, 28 NY2d 434).
The determination should be confirmed.
Sweeney, J., concurs with Main, J.; Kane, J., concurs in a separate opinion; Mahoney, P. J., and Staley, Jr., J., dissent and vote to confirm in an opinion by Mahoney, P. J.
Determination annulled, without costs, and matter remitted to the State Tax Commission for further proceedings not inconsistent herewith.